Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action mailed 2/19/21 is acknowledged (paper filed 7/7/21). In the amendment filed therein claim 29 was modified. While claims 1-28, 30, 31, and 32 have been cancelled. 
3.	Claims 36 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/19 and 9/11/19.
4.	Currently claims 29, 32-35, 37-38, and 40-44 are under consideration.
5.	Rejections and/or objections of record not reiterated herein have been withdrawn. 

Information Disclosure Statement
6.  	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. See references on pages 60-61.
7.	The information disclosure statement filed 7/7/21 has been considered. 
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

I.	Claims 29, 33, 34, 35, 40, 41, 42, 43, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Coleman et al. (Frontiers in Bioscience 14, pages 453-462, January 1, 2009) and Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and further in view of Kuopio et al. (Cancer Research 58, 432-436. February 1998).
Lee et al. (Cancer Research) identify genes involved in the progression of ductal carcinoma in situ (DCIS) to invasive breast cancer using a mammary intraductal DCIS xenograft model (Abstract). Expression profiling of clinical samples of DCIS and invasive breast cancer was carried out to identify differentially expressed genes. 
Tumor epithelium and adjacent stroma (Group 4s) were separately analysed (‘Materials and Methods’; page 4576 ‘Gene expression profiles of DCIS and invasive breast Cancer’; page 4576 second column first paragraph). Lee et al. disclose that stromal expression of Stefin A (CSTA) is usually decreased in clinical samples of invasive breast cancer compared with DCIS (both epithelial and stromal) (Abstract; page 4579, Table 1; page 4581 first column second paragraph); and that suppression of Stefin A promoted progression to invasive breast cancer (Abstract; page 4581 second column first paragraph; Figures 3-5; supplemental figure S3(B)). 
Furthermore, Lee et al. discloses that the human DCIS cells grow as authentic DCIS in the xenograft model (page 4581 first column first paragraph), with the human DCIS cell line replacing the mouse myoepithelium and making their own (page 4584 second column third paragraph; supplemental figure S4). 


Lee et al. concludes that CSTA/Stefin A normally suppresses progression from DCIS to invasive breast cancer (page 4582 first column second paragraph; page 4584 second column third paragraph) and that loss of CSTA expression is important in the progression of DCIS (page 4585 first column first paragraph).
Lee et al. (Cancer Research) differ from the instant invention in not specifically teaching the analysis of myoepithelial cells. 
However, Coleman et al. disclose that Cystatin A is expressed in normal human luminal cells and is a known myoepithelial cell marker. The expression of cystatin A is lost with the loss of myoepithelial cells during tumorigenesis in most breast and
prostate cancers. Decreased levels of cystatin A mRNA and protein in the majority of breast neoplasms examined, suggest a possible role for cystatin A in breast carcinogenesis. See page 455 section 5.2.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure Stefin A (or Cystatin A) in myoepithelial cells because Coleman et al. disclose that Cystatin A is expressed in normal human luminal cells and is a known myoepithelial cell marker. The expression of cystatin A is lost with the loss of myoepithelial cells during tumorigenesis in most breast and prostate cancers. Page 455 section 5.2.
Lee et al. (Cancer Research) in view of Coleman et al. are silent with respect to pre-invasive breast neoplasia.



	It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to use the method measuring Stefin A as taught by Lee et al. (Cancer Research) in view of Coleman et al. to evaluate pre-invasive breast neoplasia because Lee et al. (Abstract A55) specifically identifies CSTA (Stefin A) as a prognostic marker for progression from pre-invasive (DCIS) to an invasive form (IBC) with depleted CSTA (Stefin A) expression resulting in elevated invasiveness.
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
	One skilled in the art would have been motivated to evaluate the progression from a localized ductual carcinoma in situ (DCIS)/pre-invasive breast neoplasia into an invasive breast cancer (IBC) because this is a major and life threaten alteration that can be utilized to predict cancer progression along with therapeutic effectiveness. See Lee et al. (Abstract A55).
 	Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of  Coleman et al. and Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) differ from the instant invention in not specifically teaching providing a therapy to the mammal identified as having a need for therapy.

Premenopausal patients received chemotherapy. See page 432- Materials and Methods. The inverse correlation between Cystatin A and malignant progression was acknowledged. See abstract lines 1 -3. In the reference, Kuopio et al. evaluated 440 cases/patients and found positive staining for Cystatin A in 52 of 440 (only in 12%) cases. See page 433, 2nd column - Results. 
The reference also discloses that immunoassay and Northern blot analysis have found differences in Cystatin A protein and mRNA content in cancerous breast tissue homogenates. Patients with a 3-fold decrease in Cystatin A has a worse prognosis than patients with a less -pronounced reduction. Therefore it was suggested that the down regulation of Cystatin A could be utilized in breast cancer prognosis. See page 435, 1st column, 3rd paragraph.	
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to provide therapy as disclosed by Kuopio et al. to the mammals identified with decreased Stefin A levels as demonstrated by Lee et al. in view of Coleman et al. and Lee et al (A55) because Kuopio et al. taught that the down regulation of Cystatin A could be utilized in breast cancer prognosis. See page 435, 1st column, 3rd paragraph.	
One skilled in the art would have been motivated to provide therapeutic treatments in order to increase a patient’s chance for survival.

 II.	Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Coleman et al. (Frontiers in Bioscience 14, pages 453-462, January 1, 2009) and Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and Kuopio et al. (Cancer Research 58, 432-436. February 1998) and further in view of Lah et al., (Human Pathology. 2000, vol.31, no.2, pages 149-160) and Zajc et al., (Cancer Letters. 2002, vol.187, pages 185-190).
Please see Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Coleman et al. (Frontiers in Bioscience 14, pages 453-462, January 1, 2009) and Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and further in view of Kuopio et al. (Cancer Research 58, 432-436. February 1998) as set forth above.
Lee et al. (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Coleman et al. (Frontiers in Bioscience 14, pages 453-462, January 1, 2009) and Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and further in view of Kuopio et al. (Cancer Research 58, 432-436. February 1998) differ from the instant invention in not specifically teaching the measurement of Stefin A levels in myoepithelial cells by cathepsin protease activity.
However, Lah et al. disclose the immunohistochemical localisation of Cathepsins in breast tumor cells (Abstract). Lah et al. also disclose that Cathepsin B is expressed in the myoepithelium surrounding the tumor cells (Abstract; Figure 3B; page 152 second column first paragraph and Table 2, page 155 first column first paragraph). 

Lah et al. suggests that Cathepsin B activation in myoepithelial cells may play e role in degradation of basement membranes and therefore implies that activated myoepithelial Cathepsin B may contribute to progression to an invasive phenotype (paragraph bridging pages 157 and 158).
While Zajc et al. disclose that tumor cell invasion is associated with proteolytic activity of Cathepsins B and L; that activity of the Cathepsins are regulated by their endogenous inhibitors Stefins A and B; and that expression of Stefin A is decreased in breast tumor tissue. Zajc et al. also examine intracellular Stefin A expression in breast cancer cell lines of varying invasiveness. The researchers concludes that Stefin A expression is inversely associated with invasiveness and that the imbalance between Cathepsin L and Stefins correlated with the development of a malignant phenotype (Abstract; page 185; page 187 first column second paragraph; Fig 3B; page 189 concluding paragraph).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure Stefin A levels in myoepithelial cells by cathepsin protease activity because Lah et al. discloses that myoepithelial cells express Cathepsin B and Zajc et al. disclose that tumor cell invasion is associated with proteolytic activity of Cathepsins B and L; that activity of the Cathepsins are regulated 
One skilled in the art would have been motivated to measure cathespin protease activity in Stefin A levels because the activity of Cathepsins are regulated by their endogenous inhibitors Stefins A and B; and that expression of Stefin A is decreased in breast tumor tissue. 
DECLARATION
9.	The Declaration under 37 CFR 1.132 filed 7/7/21 to Belinda Sheree Parker is sufficient to overcome the rejections based upon Lee et al., (Cancer Research. 2012, vol.72, no.17, pages 4574-4586) in view of Lee et al., (Cancer Research. 2011, vol.71, supp.18, Abstract A55) and Kuopio et al. (Cancer Research 58, 432-436. February 1998) and further in view of Lah et al., (Human Pathology. 2000, vol.31, no.2, pages 149-160) and Zajc et al., (Cancer Letters. 2002, vol.187, pages 185-190). The Declaration contends that luminal epithelial cells and myoepithelial cells have structural, developmental, and physiological differences. Therein they are not interchangeably measurable in the instantly claimed breast cancer method.  This argument was carefully considered and found persuasive. The reference to Coleman et al. has been added to the rejection to make myoepithelial cell measurement obvious.    

Response to Arguments
10.	Applicant's arguments filed 7/7/21 have been fully considered but they are MOOT in light of the reference to Coleman et al. 

The arguments were found persuasive and the reference to Coleman et al. has been added to make the invention obvious. 

11.	For reasons aforementioned, no claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642 
571-272-0816
9/29/21

/LISA V COOK/Primary Examiner, Art Unit 1642